(i

Yuu
> oo,
i to "
IY
ww

 

 

 

. IN THE UNITED STATES DISTRICT COURT mn
FOR THE MIDDLE DISTRICT oo —
OF FLORIDA rm —
* r
P o¢
KARA ADAMS, in the case of / _
THE WOMEN OF COLEMAN CAMP, 1 Ch
et al. / DECLARATION OF 39
Plaintiffs . ~
v. / ania occta - Cony
BUREAU OF PRISONS; FEDERAL /
CORRECTIONAL COMPLEX CAMP; CIVIL ACTION NO.
et al. /
Defendants 020. -CV-€0220 -GAP-EIK
~ eee nnn /
Kren Kelle,-2v ‘ hereby declares:

 

I have been incarcerated at the Federal Correctional

Dow’. , 2016.

Complex CAMP in Coleman, Florida since

—
I am housed in unit Fil. ZI am currently in room /O] .

YEE
Ths, year | had a terrible cough and. nasal cold which led to an excruciating ear infection that has left me unable to hear in my
right ear. | have never had: &n. par infection before. My husband has called Regional on several occasions over the past few
years to complain about thé ‘iMsanitary conditions here. This year, he reported the amount of pneumonia cases and the
shutdown of water during thig:t time. Regional called here and was told there were no cases! When in reality, women were
getting: ‘sick non-stop, espcialiy when medical was shut:down for 2 weeks during the holidays! Whatever problem that's been
here was exascerbated. Thies t ve reported ‘the lack of soap, paper towels, hand sanitizer, standing water, condensation, black
mold, nothing was done. This shows a complete disregard | for our well- being resulting in this Legionella epidemic and

poisoning of our bodies. =: ¢ i

# i
a

ate
we-we. 00 meee ene:

Mee, SOD She 8

I declare under penalty of perjury that the forgoing is true
and correct pursuant to 18 U.S.C. 1746.

Respectfully Executed at Coleman, Florida on Feb. LG_

in 2020.
Name: Jl

 

 
 

“Type OF Use: ‘ball-p oi ,

atrome: : Kove Z ch Wn Lu ey,

: LAST NAME, FIRST, MIDDLE INITIAL -

 

 

 

 

 

 

: DATE er WARDEN OR REGIONAL DIRECTOR ~
I satisfied with this response, you may appeal fo > the Reson Director. Your ones must ibe received in the Regional Office within 20 calendar days of the date of this response.

ORIGINAL: RETURN TO INMATE oe. CASE NUMBER:

 

a ee a a a nS inns,

 

pe es CASE NUMBER: Se

 

 

Part c- RECEIPT

. “LAST NAME, FIRST, MIDDLE INITIAL TT ST REG. NOW UNIT
ROO eRReT: os : “ oe To

       

INSTITUTION _-

 
TRULINCS .00857104 - KALLEN-ZURY, KAREN - Unit: COL-F-A

FROM: Warden LOW

TO: 00857104

SUBJECT: RE:***Inmate to Staff Message***
DATE: 01/15/2020 11:07:02 AM

This issue has been resolved.

>>> ~AI"KALLEN-ZURY, ~AIKAREN” <00857104@inmatemessage.com> 1/14/2020 10:39 AM >>>
To: Warden Lane
Inmate Work Assignment: F1 orderly

Today they turned off the water without giving us any noticel It’s still off and it's 9:40am. We're women who need to use the
bathroom facilities! What are we to do? Plus, there is so much sickness in this unit, how can we wash our hands to stay
healthy? Even after using the computer? This is unfair and totally inappropriate. And tonite, the same problem with taking a hot
-ghower upstairs? Can't we get some information about when this will end so we can be prepared? I'll. speak to Mr. Rivera, but
it's one thing after another with no warning?

-----Warden LOW on 1/14/2020 9:07 AM wrote:

>
See Mr. Rivera during mainline.

>>> ~Al"KALLEN-ZURY, ~“IKAREN" <00857104@inmatemessage.com> 1/13/2020 2:29 PM >>>
To: Warden Lane
Inmate Work Assignment: F1 orderly

We are now being told that we can't go upstairs to take a hot shower - that we will get a shot for out of bounds!? In the past

when there’s been a problem, we were permitted to use another unit's facilities. With the infections and diseases going around,
why are we being restricted from taking proper care of ourselves? PLEASE permit us to use showers where the water is hot!!!

Thank you.
TRULINCS 00857104 - KALLEN-ZURY, KAREN - Unit: COL-F-A

FROM: Warden LOW

TO: 00857104

SUBJECT: RE:***Inmate to Staff Message***
DATE: 01/21/2020 12:02:07 PM

Supplies were issued.

>>> ~AI"KALLEN-ZURY, ~*IKAREN" <00857104@inmatemessage.com> 1/10/2020 3:43 PM >>>
To: Warden Lane
Inmate Work Assignment: F1 Orderly

| am forwarding you my most recent email to health services regarding helping us to acquire safety issues around the units. Our
housing units are overrun with illness! We have been begging for hand sanitizers, paper towels, liquid soad to be available so
we don't transmit these germs. Please, can you help us? Thank you!

----KALLEN-ZURY, KAREN on 1/10/2020 2:40 PM wrote:

>

What can you do to help us get hand sanitizer in the bathrooms and all arouund each housing unit? We are infilitrated with
pneumonia, ear infections, and various coughs and flu symptoms and we have NO paper towels, liquid soap or hand
sanitizers!! | have been here over 3 1/2 years and have tried even thru commissary to be able to purchase these items to no
avail! PLEASE help us to stay healthy and not get sick!!!! Can you help us get these items? | see they are in Medical areas!

Thank youl!
